DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claims 1 and 2, the most relevant reference, JP 2017-097217 to Akinobu et al. (Akinobu), fails to disclose or suggest an optical laminate film in which an in-plane retardation Re(550) of the cholesteric liquid crystal layer is 0.5 to 3.0 nm (claim 1), or an angle formed between a slow axis of the phase difference and a slow axis of the circularly polarized light separating layer is -30° to 30° (claim 2).
As shown in Fig. 1, Akinobu discloses only an optical laminate film comprising, at least:
a polarizer 7;
a phase difference layer 8; and 
a circularly polarized light separating layer 10,
wherein the polarizer 7, the phase difference layer 8, and the circularly polarized light separating layer 10 are arranged in this order,
an in-plane retardation Re(550) of the phase difference layer 8 is 130 nm to 150 nm (paragraph 40), which meets the claimed in-plane retardation of 120 to 160 nm, 
the polarizer 7 and the phase difference layer 8 are arranged such that an angle formed between a transmission axis (absorption axis) of the polarizer 7 and a slow axis of the phase difference layer 8 is 45°, which meets the claimed angle of 45° ± 10° (paragraph 40),
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



April 1, 2021